Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 October 15, 2019

The Court of Appeals hereby passes the following order:

A20E0007. BRIAN SANTRY v. DENISE B. FISHER

      Upon consideration of Applicant’s Rule 40(B) emergency motion for an
extension of time to file an application for discretionary appeal, the motion is hereby
GRANTED. The movant’s application for discretionary appeal must be filed by
Thursday, October 24, 2019.

                                        Court of Appeals of the State of Georgia
                                                Clerk’s Office, Atlanta,____________________
                                                                           10/15/2019
                                                I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                          , Clerk.